Citation Nr: 0205342	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for left 
eye myopia and amblyopia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from August 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina.  

This matter was previously denied by the Board in a decision 
dated October 28, 1999.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
("the Court").  In an Order dated in March 2001, the Court 
vacated the Board's October 1999 decision, and remanded this 
matter to the Board for readjudication.

The Board notes that the Brief of the Appellant includes a 
discussion regarding clear and unmistakable error in a prior 
Board decision, dated in February 1986.  To the extent that 
the appellant may wish to pursue a claim in this regard, she 
is hereby advised that she may initiate a motion for revision 
of a prior Board decision based on clear and unmistakable 
error, by filing a motion that meets the requirements of 
38 C.F.R. § 20.1404 (2001).  See 38 C.F.R. § 20.1400.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  In a February 1986 Board decision, service connection for 
an eye disorder was denied; in an unappealed November 1991 
rating decision, the RO denied reopening the veteran's claim 
for service connection for a left eye condition, on the basis 
that new and material evidence had not been submitted.

3.  The evidence associated with the claims file subsequent 
to the November 1991 rating decision is not so significant 
that it must be considered in order to fairly decision the 
merits of the claim for service connection for left eye 
myopia and amblyopia.


CONCLUSIONS OF LAW

1.  The November 1991 RO decision, which denied reopening the 
claim for service connection for a left eye condition, is 
final.  38 U.S.C.A. § 7105(a)(c) (West 1991); 38 C.F.R. § 
20.200 (2001).  

2.  New and material evidence has not been presented to 
reopen a claim of entitlement to service connection for left 
eye myopia and amblyopia.  38 U.S.C.A. § 5108 (West 1991); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102 and 3.159); 38 C.F.R. § 
3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant her 
claim for entitlement to service connection for a left eye 
disorder, to include myopia and amblyopia on the basis that 
she has submitted new and material evidence. 

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in an October 1999 
decision.  The Court vacated the Board's decision in a March 
2001 Order, and remanded the matter to the Board for 
readjudication.  The Court indicated that subsequent to the 
Board's October 1999 decision, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A.  
Furthermore, the Court pointed out that the Secretary argued 
that a remand was warranted pursuant to the VCAA.  The Court 
stated that "[b]ecause the Board's decision pre-dates the 
enactment of the VCAA, and because the Board declined to 
reopen the claim for entitlement to service connection for 
myopia and amblyopia of the left eye, a remand is required in 
order to provide the Board with an opportunity to 
readjudicate the claim, and to give the appellant the 
benefit, if any, of the new statute."  Accordingly, the 
Board will readjudicate the present appeal, with careful 
analysis of the impact of the VCAA in this appeal. 

On November 9, 2000, VCAA was enacted.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  

In this regard, the veteran has been notified of the evidence 
needed to substantiate her claim in an April 1997 VA rating 
decision and cover letter, and a July 1997 statement of the 
case.  Moreover, although the October 1999 BVA decision, 
which is of record, was vacated, a copy of that decision was 
sent to the appellant, which included a discussion as to the 
type of evidence needed to reopen her claim.  38 U.S.C.A. 
§ 5103.  Additionally, the record contains the veteran's 
service medical records, numerous VA treatment records, a 
private treatment record, buddy statements, and statements 
and testimony from the veteran.  There is no indication that 
there are outstanding relevant records that have not yet been 
obtained.  38 U.S.C.A. § 5103A.

The Board has considered the necessity of a VA examination in 
this case, but in the absence of new and material evidence to 
reopen the claim, the Board finds no basis to afford the 
veteran a VA examination.  According to the VCAA regulations, 
VA will provide a medical examination or opinion if VA 
determines it is necessary to decide the claim.  66 Fed. Reg. 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  A medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.  However, the foregoing requirement applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  66 Fed. Reg. 45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)(iii)).  
As is explained in the decision below, the Board does not 
find that new and material evidence has been presented to 
reopen the veteran's claim for service connection for left 
eye myopia and amblyopia, and as such, a VA examination is 
not required in this case.

In light of the foregoing, the Board is satisfied that the 
requirements under the VCAA regarding notice and duty to 
assist have been met, and no further development is needed 
prior to proceeding with appellate disposition.  The Board 
also notes that since the time of the October 1999 BVA 
decision, the veteran has had the opportunity to submit 
additional evidence in support of her appeal, but she has not 
done so.  In short, the Board finds that the case is ready 
for appellant disposition.

The veteran's claim of service connection was initially 
denied by the Board in a February 1986 decision.  See 
38 U.S.C.A. § 7103.  The veteran attempted to reopen her 
claim in August 1991, and in a November 1991 rating decision 
the RO declined reopening a claim for entitlement to service 
connection for a left eye condition.  By RO letter dated in 
that same month, the veteran was notified of that decision 
and her appellate rights.  Although she initiated an appeal 
by submitting a timely Notice of Disagreement, she did not 
file a substantive appeal following issuance of a May 1992 
Statement of the Case.  As such, the November 1991 rating 
decision became final.  See 38 U.S.C.A. § 7105(a)(c); 
38 C.F.R. § 20.200. 

In a July 1994 rating decision, the RO again denied reopening 
the veteran's claim for service connection for an eye 
disorder, on the basis that no new and material evidence had 
been submitted.  The veteran was notified of that decision 
and her appellate rights by RO letter dated in August 1994.  
While the veteran did not directly respond to that letter, 
she wrote a letter to her United States Senator, which was 
forwarded to the RO in March 1995.  The Board finds that the 
veteran's letter to her Senator can reasonably be construed 
as a Notice of Disagreement to the July 1994 rating decision.  
See 38 C.F.R. § 20.201.  A statement of the case was not 
issued at that time, see 38 C.F.R. § 19.26, and the Board 
finds that the July 1994 rating decision is not final.  See 
38 U.S.C.A. § 7105(c).  As such, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the November 1991 rating decision, the last 
final denial of the claim.  See 38 C.F.R. § 3.156(a).
 
In April 1997, the veteran submitted a request to reopen her 
claim for service connection for myopia and amblyopia.  The 
RO denied the veteran's claim to reopen in an April 1997 
rating decision, on the basis that new and material evidence 
had not been submitted.  The veteran disagreed with that 
decision and initiated a timely appeal.  As there is a prior 
final decision for this claim, the Board is required to 
determine whether new and material evidence has been 
presented before reopening and adjudicating the claim for 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence, with respect to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed her 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or diseased contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
qualify for service connection, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Congenital or developmental disorders, 
including refractive error of the eye, are not considered 
diseases or injuries within the meaning of VA law.  38 C.F.R. 
§ 3.303(c).  Where the determinative issue in a service 
connection claim involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

In the present case, the Board denied service connection for 
an eye condition in a February 1986 decision, on the basis 
that the veteran had a pre-existing eye disorder upon entry 
into service, which was not aggravated during service.  The 
Board stated that according to the veteran's service medical 
records, the veteran's decreased vision that was noted upon 
entry into service was associated with a preexisting high 
myopia of the left eye with aniseikonia and associated 
amblyopia with degeneration of the retina.  

The relevant evidence associated with the claims file at the 
time of the Board's February 1986 decision included the 
veteran's service medical records, post-service statements 
from the veteran, a September 1983 private medical record, 
and VA treatment records dated in September 1983 and January 
1985.  A review of the veteran's service medical records 
reveals that upon entry to service in April 1979, her left 
eye vision was correctable and she was considered fit with 
refraction.  The veteran reported that she wore glasses.  In 
June 1981, the veteran underwent a Medical Board examination 
for a left "lazy" eye, present since childhood.  She was 
diagnosed with high myopia, left eye, with anisokonia; 
anisometropic amblyopia, left eye, secondary to high myopia; 
and, extensive lattice degeneration of retina, left eye.  It 
was recommended that the veteran meet a Medical Board, as she 
was not fit for retention on active duty.  A Medical Board 
Proceeding indicated that the condition existed prior to 
entry on active duty, and was not aggravated by active duty.  
A summary of the medical condition indicated that the veteran 
had very poor vision of the left eye from early childhood, 
uncorrectable by spectacle correction.  In December 1981, the 
veteran was noted to have complete blurred vision of the left 
eye.  Finally, in February 1982, the veteran was seen with 
complaints of hot grease in her left eye.  There were no 
blisters noted, and no abrasions.  Her eye was flushed, and 
she was given an eye patch to wear for 24 hours.  

In a June 1983 statement, the veteran claimed that she 
entered active service with no disabilities, and was now told 
she has a disease in her left eye that will worsen.  
A September 1983 private medical record from Dr. Grossman 
indicates that the veteran had myopia, astigmatismus myopicus 
rectus, and anisometropia.  A September 1983 VA medical 
record reflecting treatment for disorders unrelated to this 
appeal contains a notation that the veteran complained of 
myopia in her left eye.  In an October 1983 statement, the 
veteran indicated that not only did she claim that her eye 
problem occurred while in service, but that her military duty 
aggravated the condition because she was constantly exposed 
to chemical substances.  A January 1985 VA record from an eye 
clinic reflects that the veteran had unilateral high myopia 
with amblyopia, unchanged from previous examination.  As 
noted above, the Board denied the veteran's claim in February 
1986, based on findings in the foregoing evidence that the 
veteran had a preexisting eye disorder upon entry into 
service, which was not aggravated by active service.  

Following the February 1986 BVA denial of an eye condition, 
the veteran's claim was again denied in an unappealed 
November 1991 rating decision, on the basis that there was no 
new and material evidence to reopen the claim.  The evidence 
associated with the file at the time of that decision (and 
subsequent to the Board's February 1986 decision) included 
additional statements from the veteran, a few buddy 
statements, and numerous VA treatment records.  Most of the 
VA treatment records pertain to disorders not presently on 
appeal, and some were duplicates of records previously in the 
claims file.  However, a few records relate to the veteran's 
eye disorder.  

A January 1986 VA record indicates that the veteran had a 
vision check to obtain her driver's license.  The veteran's 
current vision was noted, but there were no other clinical 
findings.  A January 1986 record from the psychiatry clinic 
indicates that the veteran had no sight in her left eye.  A 
May 1987 VA record from the mental hygiene clinic indicates 
that the veteran reported blurred vision, secondary to side-
effects from medications.  A June 1987 report of the 
veteran's medical history indicates that she wore glasses, 
and had a chemical burn in her left eye in service.  A March 
1989 VA discharge summary for a psychiatric disorder 
indicates that the veteran had decreased left eye vision, and 
examination was significant for left eye lens opacity and 
akathisia.  The veteran related that her left eye was 
chemically injured in service.

A January 1987 buddy statement from a former co-worker 
indicates that the veteran often complained of trouble with 
her eye.  An August 1987 buddy statement indicated that the 
veteran suffered an eye injury during service.  A buddy 
statement dated in February 1988 indicates that during 
service the veteran was found to have defects in both eyes, 
which required corrective lenses.  

In the November 1991 rating decision, the RO found that the 
foregoing evidence (received subsequent to the Board's 
February 1986) decision did not constitute new and material 
evidence to reopen her claim for service connection.  As 
noted earlier in this decision, the veteran did not perfect 
an appeal as to the November 1991 rating decision, and that 
decision became final.  

The evidence associated with the claims file since the time 
of the November 1991 rating decision includes the veteran's 
written statements and hearing testimony, duplicate copies of 
buddy statements, and VA treatment records.  In summary, the 
relevant evidence revealed the following.  A March 1989 VA 
treatment record was duplicative of a record in the file at 
the time of the November 1991 rating decision, which 
indicates that the veteran had left eye lens opacity and 
akathisia.  A handwritten statement on VA letterhead, signed 
by a doctor in August 1993, indicates that the veteran is 
legally blind in the left eye.  A September 1995 VA treatment 
record indicates that the veteran reported getting a chemical 
in her left eye while in service.  The provisional diagnosis 
was psychogenic loss of vision vs. chemical damage to left 
cornea.  The report contains attached vision tests, but they 
were not accompanied by any clinical interpretation.

In April 1999, the veteran presented testimony at a hearing 
before the undersigned Member of the Board.  The veteran 
stated that prior to service her vision was "fine."  She 
stated that she wore glasses, but was found physically 
qualified for service induction.  She described an incident 
in service in which dust and smoke went in her eyes, which 
caused her left eye to swell.  She also indicated that her 
duties in service (a fabric repairer) caused a significant 
amount of eye strain.  She felt that her vision progressed at 
an abnormal rate between service entry and the medical board 
she underwent.  She also felt that her left eye condition was 
aggravated by service.  The veteran claimed that a doctor had 
told her this, but it was unclear whether any such record was 
in the claims file.  The record was held open for 60 days 
following the hearing for submission of any additional 
medical evidence.  In June 1999 additional VA treatment 
records were received, but they are silent for any evidence 
pertaining to the veteran's left eye, other than a notation 
that the veteran wears glasses.  

The Board has carefully reviewed all the evidence of record, 
but finds that new and material evidence has not been 
submitted to reopen a claim for entitlement to service 
connection for left eye myopia and amblyopia.  The basis of 
the Board's denial in February 1986 was that there was no 
evidence that any pre-existing eye disorder was aggravated 
during service.  The November 1991 rating decision found no 
new and material evidence to reopen the previously denied 
claim.  The Board presently finds that the current record 
contains no new and material evidence to reopen the claim for 
service connection for left eye myopia and amblyopia. 

The buddy statements received in April 1997, and the VA 
treatment record dated in March 1989, are duplicative of 
evidence in the record at the time of the November 1991 
rating decision.  As such, that evidence is cumulative, and 
not "new."  Aside from the pieces of duplicative evidence, 
the evidence associated with the claims file subsequent to 
the RO's November 1991 decision is new, in that it was not 
previously of record.  However, the evidence is not material, 
in that it is silent as to any indication that the veteran's 
preexisting left eye disorder was aggravated by active 
service, or for any medical evidence of a relationship 
between any current left eye disorder and an incident of 
active service.  There is no "new and material" medical 
evidence in the record supporting the veteran's claim that 
her left eye was aggravated during active service.  
Additionally, while some of the "new" medical evidence 
contains statements that the veteran sustained a chemical 
burn or injury to her eye in service, such evidence was 
previously in the claims file at the time of both the 
November 1991 rating decision and the February 1986 Board 
decision.  Moreover, there is no indication in the new 
medical evidence that any current eye disorder is related to 
service.  As such, any "new" evidence to that effect is 
merely cumulative. 

Although the veteran testified that she believed that her 
claimed eye disorder was first manifested during military 
service, and was then aggravated during service, her 
testimony is somewhat cumulative of statements in the record 
at the time of the November 1991 rating decision.  Moreover, 
as the veteran does not to have any medical expertise or 
training, she is not qualified to render medical opinions.  
As such, her statements and testimony (to the extent that 
they may be "new") are not sufficient to reopen her claim 
for service connection.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1995) (holding that where resolution of an issue turns 
on a medical matter, lay evidence, even if considered "new," 
may not serve as a predicate to reopen a previously denied 
claim); see also Espiritu, 2 Vet. App. at 494-95 (laypersons 
may be competent to provide an "eye-witness account of a 
veteran's visible symptoms," but they are not capable of 
offering evidence that requires medical knowledge). 

In short, in the absence of evidence that any eye disorder 
present at the time of the veteran's service induction was 
aggravated during service, or that any current eye disorder 
is causally related to an in-service incident, the evidence 
submitted since November 1991 is not "new and material," 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  Thus, as new and material evidence has not been 
submitted to reopen a claim for service connection for left 
myopia and amblyopia, the appeal is denied.  See 38 U.S.C.A. 
§ 5108.  


ORDER

New and material evidence having not been presented to reopen 
a claim for left eye myopia and amblyopia, the appeal is 
denied.

 

		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

